COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  Curtis Wayne Robertson,                          §               No. 08-17-00109-CR

                        Appellant,                 §                  Appeal from the

  v.                                               §                112th District Court

  The State of Texas,                              §             of Crockett County, Texas

                          State.                   §                    (TC# 2888)

                                               §
                                             ORDER

        The Appellant’s brief in the above styled and numbered cause was due October 10, 2017
after the Court granted two motions for extension of time to file the brief. As of the date of this
order, no brief or additional motion for extension of time to file the brief has been filed with this
Court.

        It is therefore ORDERED that the trial judge conduct a hearing to determine whether
appellant desires to prosecute his appeal, whether the appellant has been deprived of effective
assistance of counsel, and to make appropriate findings and recommendations. The trial judge
shall take such measures as may be necessary to assure effective assistance of counsel, which
may include appointment of new counsel. The record of such hearing, including any orders and
findings of the trial judge, shall be certified and forwarded to this office on or before November
26, 2017.

       IT IS SO ORDERED this 27th day of October, 2017.




                                               PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.